DETAILED ACTION
This Office Action is in response to RCE filed January 11, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: “at least one of: … or carbon” recited on line 4 of claim 1 and 6 should be replaced with “at least one of: … and carbon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8 and 10 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claims 1 and 6, while Applicants originally disclosed in paragraph [0021] of current application that “In one embodiment, the buffer layer has a resistivity of greater than 2.2×103 ohm*cm (emphasis added)”, Applicants did not originally disclose “the high resistivity GaN buffer layer … having a resistivity at least 2.2 x 103 ohm*cm (emphasis added)” as recited on lines 3-5 of claims 1 and 6, because (a) the range of “at least 2.2 x 103 ohm*cm” includes a resistivity of 2.2 x 103 ohm*cm, while the originally disclosed range of “greater than 2.2 x 103 ohm*cm” does not include a resistivity of 2.2 x 103 ohm*cm, (b) while Applicants originally disclosed in paragraph [0037] of current application “such buffer layer being doped with, for example, beryllium doped GaN to have a resistivity of 2.2×103 ohm*cm (for 5×1018 atoms/cm3 doping)”, this specific embodiment of the beryllium doped GaN buffer layer is directed to an embodiment different from the embodiment where “the buffer layer has a resistivity of greater than 2.2×103 ohm*cm” originally disclosed in paragraph [0021] of current application, and (c) in other words, Applicants did not originally disclose that the embodiment where “the buffer layer has a resistivity of greater than 2.2×103 ohm*cm” can be combined with the specific embodiment of the beryllium doped GaN buffer layer to come up with the claimed resistivity range of “at least 2.2×103 ohm*cm”.
(2) Further regarding claims 1 and 6, Applicants originally disclosed in paragraph [0021] of current application that “In one embodiment, the buffer layer has a resistivity of greater than 2.2×103 ohm*cm”, and in paragraph [0037] of current application that “Referring now to FIG. 2, a HEMT structure is shown having: a single crystal substrate, here, for example, Silicon, Sapphire, or Silicon Carbide; a nucleation layer, here, for example, MN or Graphene formed epitaxially on the substrate; a doped high resistivity GaN buffer layer formed epitaxially on the nucleation layer, here such buffer layer being doped with, for example, beryllium doped GaN to have a resistivity of 2.2×103 ohm*cm (for 5×1018 atoms/cm3 doping), iron doped GaN to have a resistivity of 3×105 ohm*cm (see R. P. Vaudo et al., Characteristics of semi-insulating, Fe-doped GaN substrates, Physical Status Solidi 200, 18 (2003)), carbon doped GaN to have a resistivity of 1×108 ohm*cm, or combination of dopants that result in high resistivity GaN (emphases added).”  However, Applicants did not originally disclose that “the high resistivity GaN buffer layer doped with at least one of: beryllium, iron or carbon and having a resistivity at least 2.2 x 103 ohm*cm” recited on lines 3-5 of claims 1 and 6, which would include the high resistivity GaN buffer layer having a (i) doping with beryllium, (ii) doping with iron, (iii) doping with carbon, (iv) doping with beryllium and iron, (v) doping with beryllium and carbon, (vi) doping with iron and carbon, or (vii) doping with beryllium, iron and carbon, because (a) even though Applicants originally disclosed in paragraph [0021] of current application that “In one embodiment, the buffer layer has a resistivity of greater than 2.2×103 ohm*cm”, Applicants did not originally disclose what is included in the buffer layer to have the entire claimed range of the resistivity, (b) rather, Applicants originally disclosed as examples that the beryllium doped GaN buffer layer has a specific resistivity of 2.2×103 ohm*cm for 5×1018 atoms/cm3 beryllium doping, the iron doped GaN buffer layer has a specific resistivity of 3×105 ohm*cm for an undisclosed iron doping, and the carbon doped GaN buffer layer has a specific resistivity of 1×108 ohm*cm for an undisclosed carbon doping, and (c) while Applicants originally disclosed “combination of dopants that result in high resistivity GaN”, Applicants did not originally disclose that “the combination of dopants that result in high resistivity GaN” in paragraph [0037] of current application can be any combination of beryllium, iron and carbon, i.e. (i) doping with beryllium, (ii) doping with iron, (iii) doping with carbon, (iv) doping with beryllium and iron, (v) doping with beryllium and carbon, (vi) doping with iron and carbon, and (vii) doping with beryllium, iron and carbon, and any of these seven possible scenarios of beryllium, iron and carbon doping would render the resistivity of the high resistivity GaN buffer layer to be any value of “at least 2.2×103 ohm*cm”.
Claims 2 and 5 depend on claim 1, and claims 7, 8 and 10 depend on claim 6, and therefore, claims 2, 5, 7, 8 and 10 also fail to comply with the written description requirement.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (US 2017/0133217)
Sato et al. (US 10,833,184)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 25, 2022